Citation Nr: 0032645	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which found no new and material 
evidence to reopen a claim of entitlement to service 
connection for PTSD and which denied service connection for a 
psychiatric disorder other than PTSD.  The Board finds that 
both appeals are better characterized as new-and-material-
evidence claims because, as discussed more fully below, there 
is no articulable difference between the issues presented by 
this appeal and those which the RO previously has 
adjudicated.


FINDINGS OF FACT

1.  By an unappealed decision in May 1993 the RO denied 
entitlement to service connection for PTSD and for a nervous 
disorder other than PTSD.

2.  Evidence pertaining to PTSD associated with the claims 
file subsequent to the RO's May 1993 denial bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.

3.  Evidence pertaining to a psychiatric disorder other than 
PTSD associated with the claims file subsequent to the RO's 
May 1993 denial does not bear directly and substantially upon 
the specific matter under consideration, is cumulative or 
redundant, and by itself and in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1993 decision denying entitlement to service 
connection for PTSD and for a nervous disorder other than 
PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

2.  There is new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

2.  There is no new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder other than PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claims for service 
connection for PTSD and for a psychiatric disorder other than 
PTSD.  However, the RO previously had considered these claims 
and denied entitlement to the benefits sought in a May 1993 
rating decision.  The denial of service connection for PTSD 
was based upon the RO's finding no evidence of current PTSD.  
The denial of service connection for a nervous disorder other 
than PTSD was based upon the RO's finding no causal link 
between a current psychiatric disorder and the veteran's 
service.  The RO decision became final when the veteran 
declined to initiate an appeal.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board must remand the claim for RO evaluation on 
the merits after ensuring fulfillment of the duty to assist.  
Id.; Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Winters v. Gober, 219 F.3d 1375, 
1379 (Fed. Cir. 2000).

The evidence of record at the time of the RO's May 1993 
decision included the following:  the veteran's service 
medical and personnel records; private treatment records from 
September 1985, and; hospital records from August 1990.  None 
of this medical evidence included a diagnosis for PTSD.  
Neither did the evidence include a diagnosis or for another 
psychiatric disorder causally linked to the veteran's 
service.

Evidence associated with the record after that which was the 
basis for the May 1993 decision includes the following:  
private examination, treatment and hospitalization records 
from December 1987 to June 1998; VA treatment records from 
September 1996 to July 1999; VA hospitalization records from 
April to June 1998; VA examination reports from October 1997 
and April 1999; September 1993 correspondence from a family 
member of the veteran; court records including those prepared 
in connection with the veteran's various criminal 
prosecutions, and; several written statements submitted by 
the veteran along with copies of photographs and published 
articles.  In addition, more than 90 days after the RO 
notified the veteran of certification and transfer of this 
appeal to the Board, the veteran untimely submitted directly 
to the Board additional written statements and evidence 
including private treatment records and psychiatric reports.  
See 38 C.F.R. § 20.1304 (2000).  Because the Board finds that 
the veteran also has provided an adequate explanation for 
this delayed submission, and what the Board reads as a waiver 
of prior RO consideration of this evidence, the Board 
considers the evidence appropriate for consideration here.  
See id.

Review of the totality of evidence associated with the claims 
file after the May 1993 RO decision discloses a single 
January 1999 VA treatment record which diagnoses PTSD linked 
to unverified in-service stressors.  This evidence is new and 
material because it is neither cumulative nor redundant of 
previously submitted materials and because it purports to 
provide a necessary element of the veteran's claim -- 
heretofore missing evidence of a current PTSD diagnosis 
causally linked to the veteran's claimed but unverified in-
service stressors.  This new and material evidence reopens 
the veteran's claim of entitlement to service connection for 
PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For 
reasons discussed in the REMAND portion of this decision, the 
Board defers consideration of the merits of the veteran's 
service-connection claim.

Review of the totality of evidence associated with the claims 
file after the May 1993 RO decision also discloses 
substantial additional documentation of the veteran's several 
non-PTSD psychiatric and personality disorders.  However, 
there still is no medical evidence of the required causal 
linkage to service.  Only the veteran asserts such a 
connection.  Because the veteran is a lay person with no 
medical training or expertise, his statements alone cannot 
constitute competent evidence of the required nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions), nor do they provide a sufficient basis for 
reopening the previously disallowed claims.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Essentially, 
the Board finds that even to the extent that recently 
submitted evidence is not duplicative of previously 
considered evidence it nevertheless does not bear directly 
and substantially upon the specific matter under 
consideration and by itself and in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of this claim.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim pertaining to a psychiatric 
disorder other than PTSD.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  Based upon the foregoing the Board concludes 
that there is no new and material evidence to reopen the 
previously disallowed claim for entitlement to service 
connection for a psychiatric disorder other than PTSD and 
that the RO's May 1993 decision remains final.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for PTSD, the 
appeal is granted to this extent, only.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder other than PTSD, this benefit is denied.


REMAND

Review of the record discloses that new statutory provisions 
expanding VA's duty to assist require additional RO action 
prior to further Board review of the veteran's claim of 
entitlement to service connection for PTSD.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Specifically, although there is now medical 
evidence of a current PTSD diagnosis causally linked to 
noncombat stressors which the veteran claims to have 
experienced in service, there is no credible supporting 
evidence verifying the stressors as required for service 
connection.  See 38 C.F.R. § 3.304(f) (2000).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must request that the veteran 
provide additional information which 
might help the RO to verify each in-
service incident which a VA health care 
professional identified as a stressor 
supporting the January 1999 PTSD 
diagnosis.  This information may include 
but is not limited to identification of 
witnesses, service units, official 
records and other documentation and 
dates, times and places pertaining to the 
incidents alleged.

2.  The RO should then present the 
collected information described above, in 
addition to information already of record 
which the veteran previously provided to 
the RO in his several written statements, 
to the appropriate service department, 
requesting confirmation of the alleged 
stressor incidents.

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
pertaining to PTSD.  If the RO denies the benefit sought on 
appeal, it should issue a supplemental statement of the case 
and provide the veteran with a reasonable time within which 
to respond.  The RO then should return the case to the Board 
for final appellate consideration.


The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

